OPINION — AG — ** PROMISSORY NOTE — REAL ESTATE MORTGAGE ** AS TO A REAL ESTATE MORTGAGE WHICH SECURES PAYMENT OF A DEBT OR OBLIGATION WHICH IS PAYABLE IN INSTALLMENTS, THE MORTGAGE REGISTRATION TAX LEVIED BY 68 O.S. 1174 [68-1174] IS TO BE COMPUTED, CHARGED AND COLLECTED, UPON THE BASIS OF THE TOTAL AMOUNT SECURED THEREBY AND THE MATURITY DATE OF THE LAST INSTALLMENT THEREOF; AND THAT, WHERE REAL ESTATE MORTGAGE SECURES PAYMENT OF A PROMISSORY NOTE IN THE PRINCIPAL AMOUNT OF $100.00 OR MORE, WHICH IS PAYABLE IN INSTALLMENTS WITH THE LAST INSTALLMENT DUE FIVE YEARS OR MORE AFTER DATE, SUCH REGISTRATION TAX IS TO BE COMPUTED, CHARGED AND COLLECTED AT THE RATE OF TEN CENTS (.10) FOR EACH ONE HUNDRED DOLLARS ($100.00) ON EACH REMAINING MAJOR FRACTION THEREOF. THIS VIEW IS IN HARMONY WITH THE OPINION NO. JULY 30, 1948 — MEIGS, CONCERNING A CONTRACT OF SALE OF REAL ESTATE PROVIDING FOR A DOWN PAYMENT AND PAYMENT OF THE BALANCE OF THE PURCHASE PRICE IN INSTALLMENTS OVER A TWELVE — YEAR PERIOD WITH THE PURCHASER HAVING THE RIGHT TO PAY OUT IN FIVE YEARS OR LESS UNDER CERTAIN CONDITIONS, BUT WITH DEED TO PURCHASER TO BE HELD IN ESCROW UNTIL THE PURCHASE PRICE IS PAID IN FULL. (COUNTY TREASURER, TAXATION, EXCISE TAX, RECORDED) CITE: 19 O.S. 681 [19-681], 19 O.S. 686 [19-686], 68 O.S. 1171 [68-1171], 68 O.S. 1173 [68-1173], 68 O.S. 1174 [68-1174] (JAMES C. HARKIN)